Case 3:18-cv-00667-CHB-CHL Document 66 Filed 07/26/19 Page 1 of 2 PageID #: 730




                               UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF KENTUCKY
                                       AT LOUISVILLE

 WEST AMERICAN                         )
 INSURANCE COMPANY                     )
                                       )
 and                                   )
                                       )
 THE OHIO CASUALTY                     )
 INSURANCE COMPANY                     )
                                       )              Civil Action No. 3:18-cv-667-CHB
    PLAINTIFFS                         )
                                       )
 v.                                    )
                                       )
 PEAK CONSTRUCTION, INC., et al.       )
                                       )
    DEFENDANTS                         )
 _____________________________________ )

                          JOINT MOTION TO DISMISS WITH PREJUDICE

        The parties to this action, Plaintiffs West American Insurance Company and The Ohio

 Casualty Insurance Company, Defendant Peak Construction, Inc., Defendant St. Francis School,

 Inc., and Defendant K. Norman Berry, Associates, Architects, PLLC, who were not previously

 dismissed via the Agreed Orders of Partial Dismissal (see Doc. Nos. 50, 51, 52, 53, 54, 55, 56), by

 their respective counsel, hereby jointly move the Court to dismiss this action with prejudice,

 and enter the agreed order of dismissal tendered herewith, resolving this action in its entirety.

        The dismissal of this action follows the dismissal of the underlying action styled St.

 Francis School, Inc. v. BTM Engineering, Inc., et al., Case No. 17-CI-00198 (Oldham Cir. Ct.), from

 which this coverage action emanated.




                                                 1
Case 3:18-cv-00667-CHB-CHL Document 66 Filed 07/26/19 Page 2 of 2 PageID #: 731




 Respectfully submitted,

 /s/ Chadler M. Hardin__________              /s/ Kenneth A. Bohnert __________
 Douglas C. Ballantine                        Kenneth A. Bohnert, Esq.
 Chadler M. Hardin                            Maureen P. Taylor, Esq.
 STOLL KEENON OGDEN PLLC                      Conliffe Sandmann & Sullivan
 500 West Jefferson Street                    2000 Waterfront Plaza
 Louisville, KY 40202                         325 West Main Street
 Tel:    (502) 333-6000                       Louisville, KY 40202
 E-mail: douglas.ballantine@skofirm.com       Tel:    (502) 587-7711
 E-mail: chad.hardin@skofirm.com              kbohnert@cssattorneys.com
 Counsel for Plaintiffs                       mtaylor@cssattorneys.com
                                              Counsel for St. Francis


 /s/ Kenneth L. Finley______________          /s/ David Sage____________________
 Kenneth L. Finley, Esq.                      David L. Sage, Esq.
 REMINGER                                     Hummel Coan & Sage, LLC
 Vine Center                                  239 South Fifth Street, Suite 1700
 333 West Vine Street, Suite 1670             Louisville, KY 40202-3268
 Lexington, KY 40507                          (502) 585-3084
 (859) 233-1311                               dsage@hcslegal.com
 (859) 233-1312                               Counsel for Peak Construction, Inc.
 kfinley@reminger.com
 Counsel for K. Norman Berry
 Associates, Architects, PLLS




                                          2
